Case 2:19-cv-05637-LDH-RLM Document 31 Filed 09/26/20 Page 1 of 2 PageID #: 1091




 September 26, 2020

 Via ECF


 Hon. LaShann DeArcy Hall
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:    ABH Nature’s Products, Inc. and ABH Pharma, Inc. v. Supplement Manufacturing
        Partner, Inc. d/b/a SMP Nutra, et al.
        Case No.: 19-cv-5637-LDH RLM
        LJAA File No.: 0021.1866.001C

 Dear Judge Hall:

 This firm represents ABH Nature’s Products, Inc., ABH Pharma, Inc. and Jahirul Islam, Plaintiffs
 and/or Counterdefendants in this case (collectively, “Plaintiffs/Counterdefendants”).

 We write seeking permission from the Court to move ex parte to withdraw as counsel for
 Plaintiffs/Counterdefendants in connection with the referenced action. The reason we are seeking
 permission to move ex parte is because certain grounds upon which our application is based
 involve communications and information that are protected by the attorney-client privilege and
 cannot be disclosed to third parties. In addition, we would like to avoid any unnecessary
 embarrassment or prejudice to Plaintiffs/Counterdefendants in connection with the claims asserted
 herein.

 In light of the foregoing, we respectfully request leave to file a letter motion to withdraw ex parte
 directly with the Court. We thank the Court for its attention to this matter.

 Respectfully submitted,



 James F. Murphy
 jfmurphy@lewisjohs.com
 Islandia Office
 JFM/msag




                                      One CA Plaza, Suite 225, Islandia NY 11749   631.755.0101 Fax 631.755.0101   www.lewisjohs.com

                                                                                           New York City | Long Island
Case 2:19-cv-05637-LDH-RLM Document 31 Filed 09/26/20 Page 2 of 2 PageID #: 1092




 cc:   Lewis & Lin, LLC
       Brett E. Lewis, Esq.
       Attorneys for Defendants/Counterclaimants
       Via ECF
